Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 of this application is patentably indistinct from claim 1-12, 15-22 of Application No. 17/615,090 . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of the amended respective claims 1-12, 15-22 on 11/29/2021 of copending Application No. 17/615,090 . This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The following table is provided for ease of illustration.

Instant claims 1-20
Provisional claims 17/615,090 ( Amended claims filed on 11/29/2021
1. A method in a network for changing a termination point of a radio bearer, the method comprising: 
determining, by one or more processors, a change in the termination point from a source base station to a target base station for the radio bearer with a current count value according to data unit sequencing; determining, by the one or more processors, whether the data unit sequencing changes as a result of the change in the termination point; in a first instance, in response to determining that the data unit sequencing does not change, causing the target base station to apply the current count value to the radio bearer; and in a second instance, in response to determining that the data unit sequencing changes, causing the target base station to apply a new count value different from the current count value to the radio bearer.
2. The method of claim 1, wherein, in the second instance: the source base station and the target base station support a first RAT, the source base station supports a first version of Packet Data Convergence Protocol (PDCP) associated with the first RAT, and the target base station supports a second version of PDCP associated with a second RAT.





3. The method of claim 1, further comprising: receiving, at the target base station from the source base station, an SN status transfer message including the current count value; wherein: 
causing the target base station to apply the current count value in the first instance includes using, at the target base station, the current count value received in the SN status transfer message; and causing the target base station to apply the new count value in the second instance includes ignoring, at the target base station, the current count value received in the SN status transfer message. 
4, The method of claim 3, wherein:  the radio bearer is a first radio bearer, the current count value is a first count value; the method further comprising, in the second instance:
determining, by the one or more processors, a change in a termination point from the source base station to the target base station for a second radio bearer with a second current count value according to the data unit sequencing,
determining, by the one or more processors, that the data unit sequencing of the second radio bearer does not change as a result of the change in the termination point, and
using, at the target base station, the second current count value received in the SN status transfer message.


5. The method of claim 1, wherein determining the change in the termination point is in response to determining that the source base station has requested an addition of the target base station as a secondary node or a modification of the target base station operating as a master node, to support dual connectivity (DC) for a UE using the radio bearer.
6. The method of claim 1, wherein determining the change in the termination point is in response to determining that the source base station is performing a handover procedure to hand over a UE using the radio bearer to the target base station.

7. The method of claim 1, wherein determining the change in the termination point is in response to determining that the source base station operates as a target MN in an inter-MN handover, and the target base station operates as a secondary SN.

8. The method of claim 1, wherein determining the change in the termination point is in response to determining that the source base station and the target base station perform a connection re-establishment procedure, and the radio bearer is MN-terminated or SN-terminated.
9. The method of claim 1, wherein determining the change in the termination point is in response to determining that the source base station and the target base station perform an MN-initiated connection release procedure or an SN-initiated connection release procedure.
10. The method of claim 1, wherein: the target base station includes a central unit (CU) with a control-plane module (CU- CP) and a user-plane module (CU-UP), the CU coupled to one or more distributed units (DUs); causing the target base station to apply the new count value in the second instance includes: receiving from the source base station at the target base station, a sequence number (SN) status transfer including the current count value, and ignoring, at CU-CP or the CU-UP, the current count value received in the SN status transfer message.


11. The method of claim 10, further comprising: determining, at the CU-CP, that the change in the termination point results in a full configuration.
12. The method of claim 11, wherein ignoring the current count value includes: transmitting, from the CU-CP to the CU-UP, a request to modify a bearer context for the radio bearer, the request not including SN status information for the radio bearer.


13. A target base station comprising processing hardware and configured to:
 determine a change in a termination point from a source base station to the target base station for a radio bearer with a current count value according to data unit sequencing; determine whether the data unit sequencing changes as a result of the change in the termination point; in a first instance, in response to determining that the data unit sequencing does not change, apply the current count value to the radio bearer; and in a second instance, in response to determining that the data unit sequencing changes, apply a new count value different from the current count value to the radio bearer.



14. The target base station of claim 13, wherein the processing hardware is further configured to:  receive, from the source base station, an SN status transfer message including the current count value; wherein: applying the current count value in the first instance includes using, at the target base station, the current count value received in the SN status transfer message; and applying the new count value in the second instance includes ignoring, at the target base station, the current count value received in the SN status transfer message.




15. The target base station of claim 13, including: 
a central unit (CU) with a control-plane module (CU-CP), and a user-plane module (CU-UP), the CU coupled to one or more distributed units (DUs); wherein to apply the new count value in the second instance, the processing hardware is further configured to: receive from the source base station, a sequence number (SN) status transfer including the current count value, and ignore, at CU-CP or the CU-UP, the current count value received in the SN status transfer message.




16. The target base station of claim 15, wherein to apply the new value in the second instance, the processing hardware is further configured to: determine, at the CU-CP, that the change in the termination point results in a full configuration.

17. The target base station of claim 16, wherein the processing hardware is further configured to: transmit, from the CU-CP to the CU-UP, a request to modify a bearer context for the radio bearer, the request not including SN status information for the radio bearer.
18. The target base station of claim 13, wherein, in the second instance: the source base station and the target base station support a first RAT, the source base station supports a first version of PDCP associated with the first RAT, the target base station supports a second version of PDCP associated with a second RAT.
19. The target base station of claim 13, wherein to determine whether the data unit sequencing changes, the processing hardware is configured to: determine that the source base station has requested an addition of the target base station as a secondary node or a modification of the target base station operating as a master node, to support dual connectivity (DC) for a UE using the radio bearer.
20. The target base station of claim 13, wherein to determine whether the data unit sequencing changes, the processing hardware is configured to: determine the change in the termination point in response to determining that the source base station is performing a handover procedure to hand over a UE using the radio bearer to the target base station.  

  1. (Original) A method in a network for changing a termination point of a radio bearer, the method comprising:
determining, by one or more processors, a change in the termination point from a source base station to a target base station for the radio bearer with a current count value according to data unit sequencing;
determining, by the one or more processors, whether the data unit sequencing changes as a result of the change in the termination point;
in a first instance, in response to determining that the data unit sequencing does not change, causing the target base station to apply the current count value to the radio bearer; and
in a second instance, in response to determining that the data unit sequencing changes, causing the target base station to apply a new count value different from the current count value to the radio bearer.

2. (Original) The method of claim 1, wherein, in the second instance:
the source base station and the target base station support a first RAT,
the source base station supports a first version of Packet Data Convergence Protocol (PDCP) associated with the first RAT, and
the target base station supports a second version of PDCP associated with a second RAT.
3. (Currently Amended) The method of claim 1, further comprising:
receiving, at the target base station from the source base station, an SN status transfer message including the current count value; wherein:
causing the target base station to apply the current count value in the first instance includes using, at the target base station, the current count value received in the SN status transfer message; and
causing the target base station to apply the new count value in the second instance includes ignoring, at the target base station, the current count value received in the SN status transfer message.
  4. (Original) The method of claim 3, wherein:
the radio bearer is a first radio bearer,
the current count value is a first count value;
the method further comprising, in the second instance:
determining, by the one or more processors, a change in a termination point from the source base station to the target base station for a second radio bearer with a second current count value according to the data unit sequencing,
determining, by the one or more processors, that the data unit sequencing of the second radio bearer does not change as a result of the change in the termination point, and
using, at the target base station, the second current count value received in the SN status transfer message.
5. (Currently Amended) The method of claim 1, wherein determining the change in the termination point is in response to determining that the source base station has requested an addition of the target base station as a secondary node or a modification of the target base station operating as a master node, to support dual connectivity (DC) for a UE using the radio bearer.
6. (Currently Amended) The method of claim 1, wherein determining the change in the termination point is in response to determining that the source base station is performing a handover procedure to hand over a UE using the radio bearer to the target base station.
7. (Currently Amended) The method of claim 1, wherein determining the change in the termination point is in response to determining that the source base station operates as a target MN in an inter-MN handover, and the target base station operates as a secondary SN.
8. (Currently Amended) The method of claim 1 ;wherein determining the change in the termination point is in response to determining that the source base station and the target base station perform a connection re-establishment procedure, and the radio bearer is MN-terminated or SN-terminated.
9. (Currently Amended) The method of claim 1, wherein determining the change in the termination point is in response to determining that the source base station and the target base station perform an MN-initiated connection release procedure or an SN-initiated connection release procedure.
10. (Currently Amended) The method of claim 1, wherein:
the target base station includes a central unit (CU) with a control-plane module (CU-CP) and a user-plane module (CU-UP), the CU coupled to one or more distributed units (DUs);
causing the target base station to apply the new value in the second instance includes:
receiving from the source base station at the target base station, a sequence number (SN) status transfer including the current count value, and ignoring, at CU-CP or the CU-UP, the current count value received in the SN status transfer message.
11. (Currently Amended) The method of claim 10, wherein further comprising:
determining, at the CU-CP, that the change in the termination point results in a full configuration.
12. (Currently Amended) The method of claim 11, wherein ignoring the current value includes:
transmitting, from the CU-CP to the CU-UP, a request to modify a bearer context for the radio bearer, the request not including SN status information for the radio bearer.
 13-14 cancelled.
15. (Currently Amended) A target base station comprising processing hardware and configured to:
determine a change in the termination point from a source base station to the target base station for a radio bearer with a current count value according to data unit sequencing; determine whether the data unit sequencing changes as a result of the change in the termination point; in a first instance, in response to determining that the data unit sequencing does not change, apply the current count value to the radio bearer; and
in a second instance, in response to determining that the data unit sequencing changes, apply a new count value different from the current count value to the radio bearer.
16. (New) The target base station of claim 15, wherein the processing hardware is further configured to:
receive, from the base station, an SN status transfer message including the current count value; wherein:
causing the target base station to apply the current count value in the first instance includes using, at the target base station, the current count value received in the SN status transfer message; and
causing the target base station to apply the new count value in the second instance includes ignoring, at the target base station, the current count value received in the SN status transfer message.
17. (New) The target base station of claim 15, including:
a central unit (CU) with a control-plane module (CU-CP), and
a user-plane module (CU-UP), the CU coupled to one or more distributed units (DUs);
wherein to apply the new value in the second instance, the processing hardware is further configured to:
causing the target base station to apply the new value in the second instance includes:
receive from the source base station, a sequence number (SN) status transfer including the current count value, and ignore, at CU-CP or the CU-UP, the current count value received in the SN status transfer message. 
18. (New) The target base station of claim 17, wherein to apply the new value in the second instance, the processing hardware is further configured to:
determine, at the CU-CP, that the change in the termination point results in a full configuration.
19. (New) The target base station of claim 19, wherein the processing hardware is further configured to:
transmit, from the CU-CP to the CU-UP, a request to modify a bearer context for the radio bearer, the request not including SN status information for the radio bearer.
20. (New) The target base station of claim 15, wherein, in the second instance:
the source base station and the target base station support a first RAT,
the source base station supports a first version of PDCP associated with the first RAT, and
the target base station supports a second version of PDCP associated with a second RAT.
21. (New) The target base station of claim 15, wherein to determine whether the data unit sequencing changes, the processing hardware is configured to:
determining that the source base station has requested an addition of the target base station as a secondary node or a modification of the target base station operating as a master node, to support dual connectivity (DC) for a UE using the radio bearer.
22. (New) The target base station of claim 15, wherein to determine whether the data unit sequencing changes, the processing hardware is configured to:
determine the change in the termination point is in response to determining that the source base station is performing a handover procedure to hand over a UE using the radio bearer to the target base station.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        8/13/2022